Title: Luther H. Read to James Madison, 4 October 1832
From: Read, Luther H.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Eastville, E. Shore, Va.
                                
                                Oct: 4th. 1832.
                            
                        
                        I have just recd. a Communication from the Heirs of Lewis Perrault, residing in
                            Canada informing me as his Agent that in the year 1783, the claim of Lewis Perrault for advances of provisions, clothing
                            &c made by him to the Illinois Regiment while in the West in the Revolutionary War, with the accompanying proofs
                            & vouchers &c. was entrusted to your care for prosecution before the Legislature of Virginia. The Heirs of
                            Perrault will be thankful for any information you may be enabled to give them on the subject of this claim—Particularly—they would like to know where the vouchers & papers relating to it are likely to be found, upon what ground, if
                            your recollection, of this matter serves you, the claim was deemed inadmissible—& also what were your impressions of the Justice of the claim & the nature of
                            the testimony—
                        In behalf of the Heirs of Perrault, I take the liberty of making a demand upon your recollection for
                            information of a long past transaction—& will be much indebted to you for an early consideration of the subject—Very Resplly. Your Mo: obt: Servt
                        
                            
                                Luther H. Read.
                            
                        
                    